Allen, J.
The only exception is to the refusal upon all the evidence to find for the demandant. We cannot say that there was no evidence of title in the tenant by adverse possession which was sufficient to be considered and weighed. At this stage of the case, all the evidence against the demandant is to be taken at the strongest. There was evidence against him that a fence had been maintained along the east side of the demanded premises since 1863 for keeping out cattle, that the land had been planted for several years at about that date, that it had been let to one or more tenants, and during this whole period there was nothing to show any interference or assertion of title on the part of the demandant or his predecessors till after the building of the tenant’s house in 1887. The evidence necessary to prove adverse possession varies with the character of the land. Bowen v. Guild, 130 Mass. 121. The finding of the justice, who had the advantage of seeing the witnesses, must stand.

Exceptions overruled.